Citation Nr: 0705659	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-07 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than November 7, 
2001, for the award of service connection for headaches due 
to a head injury. 


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946, and from August 1950 to February 1952.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which granted service connection for headaches due 
to a head injury, effective November 7, 2001.

In September 2006, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  At the hearing, pursuant to 38 U.S.C.A. § 7101 and 
38 C.F.R. § 20.900(c), the Board advanced the veteran's case 
on the docket in light of his age.


FINDINGS OF FACT

1.  The veteran was honorably discharged from active service 
on February 6, 1952.

2.  His original claim of service connection for residuals of 
a head injury was received by VA in September 1952, within 
one year of his separation from active service.  

3.  In a May 1953 decision, the RO denied the claim of 
service connection for residuals of a head injury and the 
veteran did not appeal.

4.  An application to reopen the claim of service connection 
for residuals of a head injury was received by VA on November 
7, 2001.

5.  In a June 2003 rating decision, the RO reopened the 
previously denied claim and granted service connection for 
headaches due to a head injury, based in part on new and 
material evidence consisting of supplemental service 
department records.


CONCLUSION OF LAW

The criteria for an effective date of February 7, 1952, for 
the award of service connection for headaches due to a head 
injury have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.156(c), 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
In this case, in light of the favorable decision below, the 
Board finds that any deficiency in VA's VCAA notice or 
development actions is harmless error.


Background

In September 1952, within one year of his separation from 
active service, the veteran submitted an application for VA 
compensation benefits, seeking service connection for a 
"head condition," which he attributed to a July 1951 head 
injury he sustained while stationed aboard the U.S.S. 
Burlington.  On his application, the veteran indicated that 
he had been treated for his head injury aboard the U.S.S. 
Prairie in July 1951, as well as at a submarine base in New 
London, Connecticut.  On the portion of the application for 
listing persons having knowledge of the claimed in-service 
injury, the veteran listed S.P.

Upon receipt of the veteran's application, the RO contacted 
the service department and requested copies of the veteran's 
service medical records, particularly noting the veteran's 
reports of a July 1951 head injury.  

The service department thereafter forwarded the veteran's 
service medical records, which were negative for notations of 
a head injury.  Included in these records, however, was the 
veteran's February 1952 service separation medical 
examination report, which showed that clinical evaluation of 
the veteran's "head, face, neck, and scalp" was "abnormal" 
upon service separation, although no additional details were 
provided.  

In a January 1953 letter to the veteran, the RO indicated 
that 

We have obtained your service medical records but 
these records do not show your claimed condition of 
head injury...The Bureau of Naval Personnel has 
advised that these records will be furnished as 
soon as they are received.

In order to prevent further delay in the 
development of your claim, it is requested that you 
submit statements of comrades who were present at 
the time you received your injuries or who were 
present at the time you received treatment for your 
injuries.  

The contemporaneous record contains no indication that the 
veteran responded.

Upon further inquiry from the RO, the service department 
thereafter responded that inquiries to the U.S.S. Prairie and 
the United States Naval Submarine Base in New London, 
Connecticut, indicated that neither facility had record of 
treatment for the veteran's alleged head injury.  The U.S.S. 
Burlington replied that their sick call log showed no 
notation of the veteran's claimed July 1951 head injury.  

In a May 1953 letter, the RO advised the veteran that his 
claim had been denied.  He was advised that the service 
medical records received were negative for notations of 
treatment for the claimed in-service head injury.  He was 
advised that if additional records were received from the 
service department or from the veteran, his claim would be 
reconsidered.  The veteran did not appeal the RO's decision.  

In January 1995, the veteran again requested reopening of his 
claim of service connection for headaches as a residual of an 
in-service head injury.  

In support of his claim, the veteran submitted a February 
1953 statement from S.P., a former shipmate, and the 
individual listed on the veteran's original February 1952 
application for VA compensation benefits.  In the statement, 
Mr. P indicated that he had been working with the veteran in 
July 1951, when the veteran was struck on the head by a 
wrench socket and knocked unconscious.  Mr. P. indicated that 
the veteran was rushed to the nearest ship with hospital 
facilities for treatment and observation.  Mr. P. stated that 
after the veteran returned to duty, he complained of frequent 
and severe headaches.  

In a July 1995 rating decision, the RO denied the veteran's 
claim of service connection for headaches due to head injury 
as not well grounded, finding that the record contained no 
medical evidence of a chronic disability due to the claimed 
in-service injury.  The veteran did not appeal the RO's 
decision.  

In November 2001, the veteran again requested reopening of 
his claim of service connection for headaches due to a head 
injury.  In support of his claim, he submitted copies of deck 
logs from the U.S.S. Burlington, which he had obtained from 
the National Archives.  

These deck logs, which had been declassified in September 
1957, specifically note that in July 1951, the veteran had 
been "injured at work while within this command due to a 
fellow worker dropping a 3/4" socket wrench from a deck above 
striking [the veteran] on the head which was diagnosed as a 
concusion [sic] base right lower skull."  The deck log also 
notes that the veteran had been transported to the U.S.S. 
Prairie for X-rays following his head injury.

Also submitted by the veteran was an October 2002 statement 
from J.F.M., the veteran's commanding officer at the time of 
the July 1951 accident.  He corroborated the veteran's 
account of the in-service head injury and further provided 
detailed calculations of the force impact of the wrench 
hitting the veteran's head, concluding a point-impact force 
of 451 pounds of pressure.  

At a June 2003 VA medical examination, after examining the 
veteran and reviewing the claims folder, the examiner 
rendered a diagnosis of chronic headaches due to the in-
service head injury.  

In a June 2003 rating decision, the RO granted service 
connection for headaches, finding that the deck logs, as well 
as statements from the veteran's commanding officer and 
shipmate, clearly showed that he sustained a head injury 
during service.  The RO further noted that the June 2003 VA 
medical examination concluded that the veteran's current 
headaches were due to the in-service head injury.  The RO 
assigned an effective date of November 7, 2001, for the award 
of service connection for headaches, the date of receipt of 
his claim to reopen.

The veteran appealed the effective date assigned by the RO.  
In September 2006, in connection with his appeal, the veteran 
testified at a hearing before the undersigned Veterans Law 
Judge.  

At the hearing, the veteran argued that an effective date in 
1952 was warranted, corresponding to the date of receipt of 
his original claim of service connection for residuals of a 
head injury.  He explained that it was his belief that the 
May 1953 and July 1995 rating decisions contained clear and 
unmistakable error (CUE) because VA had failed to assist him 
at the time of those decisions by obtaining the deck logs and 
a VA medical examination.  

At the hearing, the veteran acknowledged that although he had 
received the May 1953 letter denying his original claim, he 
did not appeal.  He explained that because he had already 
provided the February 1953 statement from S.P. (which the RO 
apparently did not receive), and because the RO had advised 
him that there were no other records of the in-service 
injury, he felt there was nothing more he could do.  The 
veteran testified that he then attempted to reopen the claim 
in 1995.  He indicted that after he was unsuccessful at that 
second attempt, he "wised up," and obtained "the evidence 
of the injury in the military records which the VA should 
have been aware of."  See Transcript at page 11.  Once he 
obtained the deck logs from the National Archives and 
submitted them to VA, only then was he scheduled for a 
medical examination.  The veteran indicated that it was the 
first medical examination he had had for his headaches since 
service, as he had only used over the counter medications to 
treat his headaches.  

The veteran testified that it was his firm belief that if the 
VA had obtained the deck logs at the time of his original 
claim, his report of an in-service head injury would have 
been proven.  As a result, he argued that he would have been 
afforded a VA medical examination which would have proven 
that he had headaches due to the in-service head injury.  For 
these reasons, he believed that an earlier effective date was 
warranted.  


Applicable Law

In general, the effective date of an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2006).

An effective date from the day following the date of 
separation from service is authorized if the claim is 
received within one year from separation from service.  
38 C.F.R. § 3.400(b)(2) (2006).  

When there is a final denial of a claim, and new and material 
evidence is subsequently received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2006).

Notwithstanding the foregoing, 38 C.F.R. § 3.156(c) provides 
that "at any time after VA issues a decision on a claim, if 
VA receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim."  38 C.F.R. § 
3.156(c), effective October 6, 2006.

Such "relevant official service department records" 
include, but are not limited to service records that are 
related to a claimed in-service event, injury, or disease and 
declassified records that could not have been obtained 
because the records were classified when VA decided the 
claim.  Id.  

Under 38 C.F.R. § 3.156(c)(3), "an award made based all or 
in part" on the records identified above "is effective on 
the date entitlement arose or the date VA received the 
previously decided claim, whichever is later" or such other 
date as may be authorized by the provisions of this part 
applicable to the previously decided claim.

Under 38 C.F.R. § 3.105(a) (2006), previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  A decision which constitutes a reversal of a 
prior decision on the grounds of clear and unmistakable error 
has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
7105 (West 2002).


Analysis

As noted, the veteran's original claim of entitlement to 
service connection for residuals of a head injury was 
received by VA in September 1952, within one year of his 
separation from service in February 1952.  The RO denied that 
claim in May 1953, noting that the record contained no 
evidence of the claimed in-service head injury.  Because the 
veteran did not appeal the RO's decision, it is final.

In January 1995, the veteran filed an application to reopen 
the claim of service connection for residuals of a head 
injury.  Again, the RO denied the claim and the veteran did 
not appeal.  Thus, the July 1995 rating decision denying the 
claim is also final.  

In November 2001, however, when the veteran submitted his 
most recent application to reopen, he provided copies of 
records from the service department - the ship logs -- 
corroborating each detail of his longstanding report of an 
in-service head injury.  

Based in part on these additional service department records, 
in a June 2003 rating decision, the RO reopened the veteran's 
claim and granted service connection for residuals of a head 
injury, effective November 7, 2001, the date of the claim to 
reopen.  In denying his appeal for an earlier effective date 
based on CUE, the RO correctly noted that a breach of the 
duty to assist is not clear and unmistakable error.  See 
Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996) (noting that it is well 
settled that any breach by VA of its duty to assist cannot 
form a basis for a claim of CUE because such a breach creates 
only an incomplete record rather than an incorrect one). 

The Board, however, finds that it is not necessary to address 
the question of CUE in the May 1953 or July 1995 rating 
decisions.  Rather, because the RO's June 2003 rating 
decision reopening the veteran's claim and granting service 
connection for headaches was, in part, predicated on 
additional service department records, 38 C.F.R. § 
3.156(c)(3) is for application.  

As noted, under that provision, "an award made based all or 
in part" on newly-received service department records, 
including declassified records that could not have been 
obtained because the records were classified when VA decided 
the claim, the proper effective date of the new award is 
"the date entitlement arose or the date VA received the 
previously decided claim, whichever is later" or such other 
date as may be authorized by the provisions of this part 
applicable to the previously decided claim.

In this case, because the date of receipt of the veteran's 
previously denied claim was in September 1952, within one 
year of his separation from active service and he had 
submitted evidence of chronic complaints from service, he is 
entitled to an effective date of February 7, 1952, the day 
following the date of his separation from active service.  38 
C.F.R. § 3.400(b)(2) (2006).  


ORDER

An effective date of February 7, 1952, for the award of 
service connection for headaches due to a head injury, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


